Name: Commission Regulation (EEC) No 3483/90 of 30 November 1990 on the transitional measures relating to the application of the system of accession compensatory amounts for olive oil
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  tariff policy;  processed agricultural produce
 Date Published: nan

 1 . 12. 90 No L 336/77Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3483/90 of 30 November 1990 on the transitional measures relating to the application of the system of accession compensatory amounts for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 ( 1 ) (a) thereof, Whereas Article 2 (2) of Regulation (EEC) No 473/86 stipulates that the accession compensatory amount is corrected by the difference between the consumption aid applicable in the Community as constituted on 31 December 1985 and that applicable in the new Member State ; Whereas the entry into force of the consumption aid in Spain and Portugal will bring about a significant change in the calculation of accession compensatory amounts ; whereas, as a result, enterprises which have not received consumption aid will be subjected to a negative accession compensatory amount on exports ; whereas there is there ­ fore the risk of a distortion of competition ; Whereas, in order to avoid such distortion, provision should be made for olive oil which would have been eligible for the grant of consumption aid but which did not benefit from it bacause it was packaged without an identification number to receive, for a certain period, the accession compensatory amounts which would have been valid prior to the date of entry into force of the consump ­ tion aid in Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for oils and fats, HAS ADOPTED THIS REGULATION : Article 1 1 . The accession compensatory amounts applicable to exports from Spain or Portugal to third countries or the Community of Ten during the two months following the date of entry into force of the consumption aid in Spain and Portugal for olive oil falling within CN codes 1509 10 90, 1509 90 00 and 1510 00 90 , in respect of which packaging meets the conditions laid down for the grant of consumption aid but for which proof is supplied that consumption aid has not been paid, shall be those fixed in the Annex. 2. The proof mentioned in paragraph 1 shall comprise a certificate from the customs office at the frontier cros ­ sing point relating to the absence of the identification number referred to in Article 2 (2) of Council Regulation (EEC) No 3089/78 (3) on the immediate packings contai ­ ning the olive oil . Article 2 1 . Member States concerned shall adopt the measures, in particular control measures, necessary for the imple ­ mentation of this Regulation. 2. Should checks reveal that false evidence has been submitted deliberately or as a result of negligence, in addition to the penalties provided by national law, the operator must reimburse the amount improperly received plus interest calculated on the basis of the interbank rate applicable during the month in which the aid was paid to the applicant plus two percentage points and of the time elapsed between payment of the aid and its reimburse ­ ment. In addition the operator shall be excluded from entitlement to consumption aid for a period of twelve months. 3. The amounts referred to in paragraph 2 shall be paid to the disbursing agencies and shall be deducted by them from the expenditure financed by the EAGGF Guarantee Section. Article 3 This Regulation shall enter into force on 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 43 . 0 OJ No L 369, 29. 12. 1978 , p. 12. No L 336/78 Official Journal of the European Communities 1 . 12. 90 ANNEX (ECU/100 kg) CN code Accession compensatory amount to be charged on export from Spain to third countries or to EEC of Ten from Portugal to third countries or to EEC of Ten 1509 10 90 - 17,71 - 50,17 1509 90 00 - 16,08 - 49,84 1510 00 90 - 35,48 - 53,78